Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are pending. Claim 21 is newly added by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/20/2022 has been entered. 

Claim Objections
As per claim 1, Applicant is requested to clarify the difference(s) between the “multi-step process” recited in ll. 4, the “integration flow that comprises an ordered sequence of communications” recited in ll. 7, and the “electronic document submission process” recited in ll. 12 and 15.

As per claim 9, it is objected to using the same rationale as for claim 1.

As per claim 17, it is objected to using the same rationale as for claim 1.

The remaining dependent claims not specifically mentioned are also objected to using the same rationale as above by virtue of being dependent upon the objected to aforementioned independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ordonez et al. (US 2007/0179795) (hereinafter Ordonez as previously cited), Whitmyer, Jr. (US 2017/0032482) (hereinafter Whitmyer), and Jordan (US 2004/0040015) (as previously cited and provided in the Notice of References Cited dated 04/11/2022).

As per claim 1, the combination of references above teaches a computing system comprising: 
	a storage (Ordonez [0030] and [0047]) configured to store a plurality of reusable object-oriented software components in an object-oriented programming language which comprise jurisdiction-generic functionality of a multi-step process hardcoded therein (Ordonez [0020] and  [0023] generic applications having generic functionality used globally and Ordonez [0025]-[0026] object-oriented functionality of software applications); and 
	a processor (Ordonez [0030]) configured to 
		receive, via a user interface (Ordonez [0035]), selections of a jurisdiction-specific integration flow that comprises an ordered sequence of communications for submitting an electronic document which is specific to a jurisdiction from among the plurality of jurisdictions (Whitmyer [0070] and [0080] on-demand interface for initiating document filings in multiple jurisdictions); 
		integrate the jurisdiction-specific integration flow into the plurality of reusable object-oriented software components with the generic functionality to generate a plurality of dynamically integrated reusable object-oriented software components that include a jurisdiction-specific electronic document submission process (Ordonez [0020] and [0023] a user adapts generic application via country-specific configuration values and Whitmyer [0055] and [0066] merge document templates with data entered into the system); and 
		create a software program in the object-oriented programming language which includes the plurality of dynamically integrated reusable object-oriented software components (Jordan abstract and [0006] creating a generic application and an associated translation master and applying the translation master to the generic application to create a specific application) that include the jurisdiction-specific electronic document submission process (Whitmyer [0060]; [0080]; [0085] software application of on-demand document filing process).

Whitmyer and Ordonez are both concerned with multi-step business processes. Ordonez teaches adapting a generic application using country-specific configuration values while Whitmyer teaches a document submission process for multiple jurisdictions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ordonez in view of Whitmyer because it would provide for automating the preparation and filing of documents between jurisdictions, and more particularly to replicating information from one of a plurality of documents accessible by a user in one jurisdiction to another document accessible by a second user in a second jurisdiction. This would reduce manual entry information, and improves the security and reliability of transmitting the document, while increasing the ability to automate the assembly of documents in one or more jurisdictions with reduced errors and cost.

Jordan and Ordonez are both concerned with configuring software for use in different locations. Ordonez teaches adapting a generic application using country-specific configuration values while Jordan teaches creating a specific application from a generic application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ordonez and Whitmyer in view of Jordan because it would provide for significant reduction in development and maintenance time related to applications by reducing the number of applications that must be developed and maintained because only a single set of application logic would be used and then reused for different languages and brands by application of a translation master and/or a specific data set. This provides for increased stability as the need to change the application logic is drastically reduced. Further, presentation logic could be provided in the generic application which would eliminate the need to replicate presentation logic across different brands and language implementations.

As per claim 8, Ordonez further teaches wherein the electronic document submission process comprises a sequence of communications between a sender and a receiver of the electronic document ([0033] and [0039] network interaction of customer business processes including accessing electronic reporting files).

As per claim 9, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 21, the combination of references above teaches wherein the integration flow comprises one or more of a business-to-business (B2B) communication flow and a business-to-government (B2G) communication flow (Ordonez [0001] and Whitmyer [0021])

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ordonez, Whitmyer, Jordan, and Timbol (US 6,237,135) (as previously cited).

As per claim 2, Timbol teaches wherein the plurality of reusable object-oriented software components are packaged as one or more Java ARchive (JAR) files (col. 10, ll. 24-27 reusable components bundled into a JAR).

Timbol and Ordonez are both concerned with software configuration and customization. Ordonez teaches adapting a generic application using country-specific configuration values while Timbol teaches utilizing JAR files as reusable software components. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ordonez, Whitmyer, and Jordan in view of Timbol because utilizing Java generates platform-neutral bytecodes which are an architecturally neutral, and in an intermediate format designed for deploying application code efficiently to multiple platforms.

As per claim 10, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ordonez, Whitmyer, Jordan, and Touchette et al. (US 2019/0066239) (hereinafter Touchette as previously cited).

As per claim 3, Touchette teaches wherein the user interface for receiving configurations of the non-generic functionality comprises a uniform design among the plurality of jurisdictions ([0040], ll. 21-35 common and consistent GUI across different devices used across multiple locations).

Touchette and Ordonez are both concerned with software GUIs. Ordonez teaches adapting a generic application using country-specific configuration values while Touchette teaches common and consistent GUIs for different devices across different locations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ordonez, Whitmyer, and Jordan in view of Touchette because it can provide efficiency to the user as the user learns and becomes accustomed to a single user interface arrangement and operation that can be used with any of a plurality of a different type of devices and locations.

As per claim 11, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ordonez, Whitmyer, Jordan, and Delgrosso et al. (US 2009/0106558) (hereinafter Delgrosso as previously cited).

As per claim 4, Delgrosso teaches wherein a reusable object-oriented software component from among the plurality of reusable object-oriented software components comprises a user management component with built-in generic functionality for maintenance of users that access the created software program ([0018] template monitors application and comparing input to application with identifiers of database of users authorized to access the application).

Delgrosso and Ordonez are both concerned with software GUIs. Ordonez teaches adapting a generic application using country-specific configuration values while Delgrosso teaches a template monitoring an application and comparing input to the application with identifiers of a database of users authorized to access the application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ordonez, Whitmyer, and Jordan in view of Delgrosso because it would increase the security of the system by relying on a biometric identifier. In addition to the benefit of simplifying a user's life, having the users not know passwords offers two additional benefits. First, passwords can easily be shared between multiple people, and changing the password reflects that change for everyone. Second, since the user does not know the password, they can be excluded very easily from the system by eliminating their access to the password.

As per claim 12, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ordonez, Whitmyer, Jordan, and Nixon et al. (US 2012/0054599) (hereinafter Nixon as previously cited).

As per claim 5, Nixon teaches wherein a reusable object-oriented software component from among the plurality of reusable object-oriented software components comprises a data management component that describes fields and layouts for display in the created software program ([0109] layout of information displayed via user interface may be based on positioning and sizing of data fields specified within locale templates).

Nixon and Ordonez are both concerned with country software templates. Ordonez teaches adapting a generic application using country-specific configuration values while Nixon teaches locale templates controlling the fields and layouts for display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ordonez, Whitmyer, and Jordan in view of Nixon because it would provide for separating device description files from locale temples, thus allowing updates and/or modifications to locale templates to be made without stopping a controller and/or a field device. Hence, language updates may be applied without affecting productivity, efficiency, and/or revenue generated from the operation of a control system. Additionally, because the locale templates include text strings and/or numeric fields, the locale templates may be relatively easily modified by any text editing application. Doing so would also reduce design time for graphical representations of process control objects within applications. For example, locale templates may specify how process control objects are displayed within an application for a specific locale. In this manner, applications transmit a rendered locale template to an application for display.

As per claim 13, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ordonez, Whitmyer, Jordan and Ehrlich et al. (US 2017/0337634) (hereinafter Ehrlich as previously cited).

As per claim 6, Ehrlich teaches wherein the electronic document submission process comprises different requirements for different jurisdictions among the plurality of jurisdictions ([0033] form submission follows specific state requirements for submission using documents received).

Ehrlich and Ordonez are both concerned with locale-specific computing data manipulation. Ordonez teaches adapting a generic application using country-specific configuration values while Ehrlich teaches populating data based on client device locations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ordonez, Whitmyer, and Jordan in view of Ehrlich because it would provide for an application that allows users to easily and efficiently upload information to a server which then uses the uploaded information to fill out forms for the users thus saving the users time and effort.

As per claim 14, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ordonez, Whitmyer, Jordan and Hughes et al. (US 2013/0091425) (hereinafter Hughes as previously cited).

As per claim 7, Hughes teaches wherein the processor is configured to create a web application in the object-oriented programming language that includes the plurality of dynamically integrated reusable object-oriented software components ([0002] developing a web application to be adapted to various languages and regions by adding locale-specific components).

Hughes and Ordonez are both concerned with locale-specific computing data manipulation. Ordonez teaches adapting a generic application using country-specific configuration values while Hughes teaches developing a web application using locale-specific components. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ordonez, Whitmyer, and Jordan in view of Hughes because it would reduce the amount of work which client web browsers perform with regards to displaying text to support internationalization and localization efforts. Server-side creation of script, such as JavaScript, translates only the locales and the translated strings that are needed by the client for a particular web page and sends a dynamic script (e.g., JavaScript) containing the translations to the client, which provide a scalable solution and eliminate unnecessary wasted bandwidth associated with data that is not going to be used on a client.

As per claim 15, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Wang (US 2017/0220966) discloses an interface for electronic document submission process for jurisdictions.

Brown (US 2008/0228524) discloses an interface for electronic document submission process for jurisdictions.

White et al. (US 7,194,506) disclose cache management of locale-sensitive content.

Watson et al. (US 2003/0073458) disclose country coded templates.

Tong (US 2009/0198647) discloses identifying locale-specific data.

Nair et al. (US 2013/0254752) disclose internationalization encoding.

Kumar et al. (US 2016/0210637) disclose system documentation conformance to regulations of different countries.

Hetherington et al. (US 6,141,005) disclose locale-sensitive calendars.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            December 19, 2022